Citation Nr: 0915368	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-04 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for a licensing and certification test taken on August 
5, 2005.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to August 
2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating action in which the RO 
denied reimbursement for fees associated with a Utah State 
Emergency Medical Technician Basic (EMT-B) Recertification 
Practical Test taken on August 5, 2005.  Later the same 
month, the Veteran filed a notice of disagreement (NOD).  The 
RO issued a statement of the case (SOC) in December 2005; and 
the Veteran filed a substantive appeal (via a VA Form 1-9, 
Appeal to the Board of Veterans' Appeals) later that month.

In April 2008, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After completing some 
requested actions, the AMC continued the denial of the claim 
(as reflected in the August 2008 supplemental SOC (SSOC)), 
and returned this matter to the Board for further appellate 
consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action, on his 
part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is, again, 
warranted, even though such will, regrettably, further delay 
an appellate decision on this matter.

The Board remanded the matter in April 2008 for the RO to 
ascertain whether the Utah Emergency Medical Technician Basic 
(EMT-B) Practical Test is required by the Utah Bureau of 
Emergency Medical Services (BEMS) for certification as a 
firefighter/EMT, meeting the requirements of 38 U.S.C.A. § 
3689(b)(1)(A), and, if so, which part of the fees claimed by 
the Veteran are for the actual cost of the test.  The Board 
requested that the RO contact the Utah BEMS to determine 
whether the Utah EMT-B Practical Test that the Veteran took 
on August 5, 2005: (1) is required under Federal, State, or 
local law or regulation for an individual to enter into, 
maintain, or advance in a particular vocation or profession 
(here, firefighter/EMT) or (2) is generally accepted, in 
accordance with relevant government, business, or industry 
standards, employment policies, or hiring practices, as 
attesting to a level of knowledge or skill required to 
qualify to enter into, maintain, or advance in employment as 
a firefighter/EMT.  

On June 10, 2008, the RO telephoned the Utah BEMS and asked 
if the National Registry of Emergency Medical Technicians was 
required before individuals could obtain Utah EMT-B 
certification.  The respondent answered in the negative, 
noting that the tests and certifications were two separate 
tests and certifications and independent of one another.  The 
respondent further indicated that a person did not have to 
take the National EMT-B test and become certified to take the 
Utah EMT-B test and become certified in Utah.  On that same 
date, the RO also telephoned the Education Liaison 
Representative (ELR) of the Salt Lake City RO and asked 
whether the EMT-B test was an approved licensing and 
certification test.  The response was negative.

It appears that the RO asked the Utah BEMS whether the 
National EMT test/certification was required by the State of 
Utah.  Although the Utah BEMS representative's response 
suggests that the Utah EMT-B Practical Test may not be 
required under Federal law or regulation, the record remains 
unclear as to whether the Utah EMT-B Practical Test is 
required by State or local law or regulation for an 
individual to enter into, maintain, or advance in a 
particular vocation or profession (here, firefighter/EMT).  
Further, the record is still unclear as to whether the Utah 
EMT-B Practical Test is generally accepted, in accordance 
with relevant government, business, or industry standards, 
employment policies, or hiring practices, as attesting to a 
level of knowledge or skill required to qualify to enter 
into, maintain, or advance in employment as a 
firefighter/EMT.  As regards the ELR's response that the EMT-
B test was not an approved licensing and certification test, 
given the nature of the RO's telephone conversation with the 
Utah BEMS, it is unclear whether this was in reference to the 
National or Utah EMT-B test.  Regardless, the Board observes 
that the above matters still need to be resolved.

The Board emphasizes that a remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Under these circumstances, the RO should again contact the 
Utah BEMS to clearly determine the answers to the questions 
posed by the Board in the April 2008 remand.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send a letter to the 
Bureau of Emergency Medical Services, Utah 
Department of Health, P.O. Box 142004, 
Salt Lake City, UT 84114-2004; and request 
that the BEMS indicate whether the EMT-B 
Practical Test that the Veteran took on 
August 5, 2005: (1) is required under 
Federal, State, or local law or regulation 
for an individual to enter into, maintain, 
or advance in a particular vocation or 
profession (here, firefighter/EMT) or (2) 
is generally accepted, in accordance with 
relevant government, business, or industry 
standards, employment policies, or hiring 
practices, as attesting to a level of 
knowledge or skill required to qualify to 
enter into, maintain, or advance in 
employment as a firefighter/EMT.

If the test meets either requirement (1) 
or (2) above, the BEMS should provide a 
breakdown of the actual costs charged the 
Veteran for such test on August 5, 2005.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from non-Federal 
facilities.

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


